The court properly admitted the unredacted “aided report” because there was sufficient evidence that plaintiff was the source of the information therein, including the location of the accident (see Martinez v New York City Tr. Auth., 41 AD3d 174, 175 [2007]; see also McDermott v Barker, 20 AD2d 546 [1963]). In light of this and the other evidence presented at trial, the verdict was not contrary to the weight of the evidence. Concur— Andrias, J.P, Sweeny, Acosta, Freedman and Manzanet-Daniels, JJ.